Case 1:18-cv-00328-WES Document 208 Filed 03/25/21 Page 1 of 3 PageID #: 10831




                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF RHODE ISLAND

STEPHEN DEL SESTO, AS RECEIVER
AND ADMINISTRATOR OF THE ST.
JOSEPH HEALTH SERVICES OF RHODE
ISLAND RETIREMENT PLAN; ET AL.,

                         Plaintiffs,                     C.A. No. 1:18-CV-00328-S-LDA

v.

PROSPECT CHARTERCARE, LLC; ET AL.,

                         Defendants.


            DIOCESAN DEFENDANTS’ RESPONSE IN LIMITED OPPOSITION TO
           PLAINTIFFS’ MOTION FOR PRELIMINARY SETTLEMENT APPROVAL

                Roman Catholic Bishop of Providence, a corporation sole, Diocesan Administration

Corporation, and Diocesan Service Corporation (collectively “the Diocesan Defendants”) submit

this response in limited opposition to Plaintiffs’ Motion For Preliminary Settlement Approval, ECF

No. 206 (“the Motion”).

           1.   The Diocesan Defendants have no objection to millions of dollars pouring into the

St. Joseph Health Services of Rhode Island Retirement Plan (“the Plan”) as part of the proposed

settlement between Plaintiffs, the Prospect Entities, Angell Pension Group, Inc., and certain non-

parties.

           2.   Nor do the Diocesan Defendants question whether the proposed settlement was

reached in good faith.

           3.   The Diocesan Defendants believe, however, that R.I. Gen. Laws § 23-17.14-35

(the “Settlement Statute”) is not only preempted by ERISA, but also unconstitutional under the

United States and Rhode Island Constitutions. See, e.g., Diocesan Defs.’ Resp. In Opp’n To The

J. Mot. For Settlement Class Certification, Appointment Of Class Counsel & Prelim. Settlement
Case 1:18-cv-00328-WES Document 208 Filed 03/25/21 Page 2 of 3 PageID #: 10832




Approval & Mot. For Award Of Att’ys’ Fees at 4-13, ECF No. 73. As the Court has already

made clear that it does not need to reach these contentions in connection with prior settlement

approvals, the Diocesan Defendants will not ask the Court to do so here.

         4.       Instead, the Diocesan Defendants merely request that any order granting the

Motion and finding that the proposed settlement was reached in good faith be without prejudice

to the Diocesan Defendants’ right to assert at a later date that the Settlement Statute is preempted

by ERISA and/or unconstitutional.

         5.       Such an order would not delay approval of the proposed settlement or the

ultimate transmission of settlement funds into the Plan. It would simply preserve the Diocesan

Defendants’ rights in a manner consistent with the Court’s prior decisions approving settlements

in this case.1 See Del Sesto v. Prospect Chartercare, LLC, 18-cv-328 WES, 2019 WL 5067200,

at *6 (D.R.I. Oct. 9, 2019) (“Similarly, the Court need not determine the potential preemption or

constitutionality of the Settlement Statute…. The Court’s approval of this settlement shall be

without prejudice to the Non-Settling Defendants’ right to assert these arguments later in this

litigation or in future proceedings.” (underlining in original)); see also Del Sesto v. Prospect

Chartercare, LLC, 18-cv-328 WES, 2019 WL 4758161, at *4 (D.R.I. Sept. 30, 2019) (providing

similarly).

         6.       Accordingly, to the extent the Court is inclined to grant the Motion, the Court

should craft its order to expressly preserve the Diocesan Defendants’ right to contend that the

Settlement Statute is preempted by ERISA and/or unconstitutional at a later time.




1
 The Diocesan Defendants felt compelled to make this request because the provision they seek was absent from the
proposed order that Plaintiffs submitted with their Motion, despite its presence in prior settlement approval orders.
See generally Pls.’ Mot. for Preliminary Settlement Approval, Ex. D, ECF No. 206-4.

                                                          2
Case 1:18-cv-00328-WES Document 208 Filed 03/25/21 Page 3 of 3 PageID #: 10833




                                                    Respectfully Submitted,

                                                    ROMAN CATHOLIC BISHOP OF
                                                    PROVIDENCE, A CORPORATION SOLE,
                                                    DIOCESAN ADMINISTRATION
                                                    CORPORATION and DIOCESAN SERVICE
                                                    CORPORATION

                                                    By Their Attorneys,

                                                    PARTRIDGE SNOW & HAHN LLP

                                                    /s/ Howard Merten
                                                    Howard Merten (#3171)
                                                    Eugene G. Bernardo (#6006)
                                                    Paul M. Kessimian (#7127)
                                                    Christopher M. Wildenhain (#8619)
                                                    40 Westminster Street, Suite 1100
                                                    Providence, RI 02903
                                                    (401) 861-8200
                                                    (401) 861-8210 FAX
                                                    hmerten@psh.com
                                                    ebernardo@psh.com
                                                    pkessimian@psh.com
                                                    cwildenhain@psh.com

                                CERTIFICATE OF SERVICE

                I hereby certify that on the 25th day of March, 2021, the foregoing document has
been filed electronically through the Rhode Island ECF system, is available for viewing and
downloading, and will be sent electronically to the counsel who are registered participants
identified on the Notice of Electronic Filing.

                                                       /s/ Howard Merten
4004919.1/1444-35




                                                3
